ERVIN, C. J.
(dissenting):
It appears to me that under our state constitution and laws a right to demand a trial by jury is fundamental and must be granted if imprisonment may be imposed upon conviction of the defendant, regardless of whether the prosecution arises under a state statute or a municipal ordinance and regardless of whether the trial is held in a state or county court or in a municipal court. An interesting article on the subject, prepared by Honorable Osee R. Fagan, Attorney at Law, Gainesville, Florida, entitled “Jury Trials in Municipal Court, Circa 1970,” appears in the October 1970 issue of The Florida Bar Journal, p. 442, et seq.